    Case 2:20-cv-00573 Document 34 Filed 07/20/21 Page 1 of 10 PageID #: 1548



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


RAYMOND ANDREW RICHARDSON,

             Petitioner,

v.                                               Case No. 2:20-cv-00573

DONNIE AMES, Superintendent,

             Respondent.


                       MEMORANDUM OPINION AND ORDER


             Pending are the respondent’s motion to dismiss the

petitioner’s 28 U.S.C. § 2254 petition, filed on October 15,

2020 (ECF No. 10), and the petitioner’s pro se motion for

summary judgment, filed by the Clerk on October 29, 2020 (ECF

No. 16). 1


                               I.    Background


             In his motion to dismiss, the respondent sought

dismissal without prejudice on the ground that the petitioner

had not fully exhausted available state remedies before filing



1 After the petitioner’s pro se summary-judgment motion and the
Magistrate Judge’s Proposed Findings and Recommendation
regarding it were filed, the Magistrate Judge granted the
petitioner’s motion for appointment of counsel, and the
petitioner is now represented by the Office of the Federal
Public Defender. See ECF No. 29; ECF No. 30; ECF No. 31.
 Case 2:20-cv-00573 Document 34 Filed 07/20/21 Page 2 of 10 PageID #: 1549



his § 2254 petition to challenge his state-court conviction and

sentence.   See ECF No. 10; ECF No. 11.       However, following the

intervening issuance of a state-court ruling, the respondent, in

a subsequent filing, concedes that the petitioner has now

satisfied the exhaustion requirement and asks that his motion be

denied as moot.   See ECF No. 19.


            In his combined motion for summary judgment and

response to the motion to dismiss, the petitioner seeks summary

judgment on the merits of his § 2554 petition and notes that, in

the motion to dismiss, the respondent had not addressed the

petition’s merits.    See ECF No. 16; ECF No. 17.        Notably, the

petitioner also filed a motion for leave to file supplemental

grounds for his § 2254 petition.        See ECF No. 13.    In response

to that motion, the respondent, aside from conceding that the

exhaustion requirement had been satisfied, did not oppose

supplementation but requested adequate time to respond to the

petition on the merits.     See ECF No. 19.


            This action was previously referred to Omar J.

Aboulhosn, United States Magistrate Judge, who, on May 7, 2021,

entered his Proposed Findings and Recommendations (“PF&R”)

regarding the current motions pursuant to the provisions of 28

U.S.C. § 636(b)(1)(B) (ECF No. 21).       The Magistrate Judge

                                    2
    Case 2:20-cv-00573 Document 34 Filed 07/20/21 Page 3 of 10 PageID #: 1550



contemporaneously entered a separate order granting the

petitioner’s motion for leave to file supplemental grounds for

his § 2254 petition and directing the petitioner to file an

amended § 2254 petition by June 7, 2021.           See ECF No. 22. 2


             With respect to the respondent’s motion to dismiss,

the Magistrate Judge’s PF&R noted the respondent’s concession

that the exhaustion requirement had since been satisfied and his

request that the motion be denied as moot.            See ECF No. 21.     The

Magistrate Judge thus recommends that the court deny the

respondent’s motion to dismiss as moot.           See id.


             With respect to the petitioner’s motion for summary

judgment, the Magistrate Judge’s PF&R noted that the petitioner

had moved for leave to supplement his § 2254 petition with

additional grounds and that he appeared to have presented the

grounds to be contained in an amended § 2254 petition in several

documents.      See id.   The Magistrate Judge observed that, in

response to the motion, the respondent did not oppose the

requested supplementation of the § 2254 petition.             See id.    The

Magistrate Judge further noted that he had granted the motion

for leave to supplement and had order the petitioner to file an


2 The deadline for filing the amended § 2254 petition was later
extended to August 9, 2021. See ECF No. 30.

                                       3
 Case 2:20-cv-00573 Document 34 Filed 07/20/21 Page 4 of 10 PageID #: 1551



amended § 2254 petition.     See id.    In light of the foregoing,

the Magistrate Judge recommends that the court deny the

petitioner’s motion for summary judgment as moot.          See id.


            In the order granting the petitioner’s motion for

leave to supplement his § 2254 petition, the Magistrate Judge

noted that the petitioner appeared to have presented the grounds

to be contained in an amended § 2254 petition across several

separate documents.    See ECF No. 22.      Although the Magistrate

Judge concluded that the requested supplementation should be

permitted, especially in light of the respondent’s concessions,

he directed the petitioner to file an amended § 2254 petition in

“one integrated document that will provide the [r]espondent with

notice of the claims” and that “will supersede the original [§]

2254 [p]etition.”     Id. at 2.


            The petitioner timely filed objections.        See ECF No.

24.   He objects to the Magistrate Judge’s order permitting his

requested supplementation to the extent it requires him to file

an amended § 2254 petition that supersedes his original § 2254

petition.   See id.   He also objects to the Magistrate Judge’s

PF&R to the extent it recommends that the court deny his motion




                                    4
    Case 2:20-cv-00573 Document 34 Filed 07/20/21 Page 5 of 10 PageID #: 1552



for summary judgment as moot.         See id. 3


                            II.   Legal Standards


             A magistrate judge’s order on a non-dispositive matter

is not to be modified or set aside unless it is “clearly

erroneous or contrary to law.”         Fed. R. Civ. P. 72(a).       “The

‘clearly erroneous’ standard applies to factual findings, while

legal conclusions will be rejected if they are ‘contrary to

law.’”     Sky Angel U.S., LLC v. Discovery Commc’ns, LLC, 28 F.

Supp. 3d 465, 479 (D. Md. 2014).


             If timely objected to, a magistrate judge’s PF&R is

reviewed by the court de novo.         Specifically, “[t]he Federal

Magistrates Act requires a district court to ‘make a de novo

determination of those portions of the [Magistrate Judge’s]

report or specified proposed findings or recommendations to

which objection is made.’”         Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (emphasis in

original) (quoting 28 U.S.C. § 636(b)(1)).




3   The respondent has not filed objections.

                                       5
 Case 2:20-cv-00573 Document 34 Filed 07/20/21 Page 6 of 10 PageID #: 1553



                             III. Analysis


A.    Order granting motion for leave to supplement


           The petitioner argues that the Magistrate Judge erred

by requiring him to file an amended § 2254 petition that

supersedes his original § 2254 petition.        See ECF No. 24.      He

explains that he requested only to supplement his original §

2254 petition and did not request to file an amended petition

that would supersede the original.       See id.    He also argues

that, because the respondent did not respond to the merits of

the original § 2254 petition by the deadline set by the

Magistrate Judge’s previous order, the respondent forfeited any

dispute as to the merits of the original petition’s claims and

that, by requiring the petitioner to file a superseding amended

§ 2254 petition, the order circumvents the pleading rules and

unfairly gives the respondent a second bite at the apple.            See

id.


           The court is not persuaded by these arguments.          First,

even assuming the petitioner’s motion asked only for leave to

supplement his original § 2254 petition, he points to no

authority for the proposition that a Magistrate Judge may grant

only the precise relief requested by such a motion or that a

                                    6
 Case 2:20-cv-00573 Document 34 Filed 07/20/21 Page 7 of 10 PageID #: 1554



Magistrate Judge may not order a pro se § 2254 petitioner to

file an amended petition that supersedes the original petition

when the petitioner seeks to supplement the original petition

with grounds for relief scattered across multiple unintegrated

filings, and the court is not aware of any such authority.


            Second, the court does not agree that the respondent

forfeited any merits-related arguments regarding the original §

2254 petition by not filing an answer by the deadline set for

doing so in the Magistrate Judge’s previous order.          Before the

deadline for filing an answer, the respondent filed a motion to

dismiss the petitioner’s § 2254 petition.         See ECF No. 6; ECF

No. 10.   The filing of a motion to dismiss prior to the deadline

for filing an answer to a § 2254 petition may alter the time for

filing an answer, such that the respondent is not required to

file an answer until after the motion to dismiss has been

resolved.   See Rules Governing Section 2254 Cases, Rule 5; Rules

Governing Section 2254 Cases, Rule 12; Fed. R. Civ. P. 12(a)(4),

(b); Fed R. Civ. P. 81(a)(4); Walker v. True, 399 F.3d 315, 319

n.1 (4th Cir. 2005); Garner v. McKune, 125 F.3d 861, *2 (10th

Cir. 1997) (unpublished).     Here, the timely filed motion to

dismiss was not resolved before the petitioner sought leave to

supplement his § 2254 petition.       The petitioner’s arguments that


                                    7
 Case 2:20-cv-00573 Document 34 Filed 07/20/21 Page 8 of 10 PageID #: 1555



the respondent has forfeited any merits-based argument with

respect to the original petition and that the Magistrate Judge’s

directive to file a superseding amended petition provides the

respondent an unfair second bite at the apple are meritless.


            For the foregoing reasons, the court concludes that

the Magistrate Judge’s order granting the petitioner’s motion

for leave to supplement is neither clearly erroneous or contrary

to law, and the petitioner’s objections to it are overruled.


B.   PF&R


            The petitioner next argues that the Magistrate Judge’s

PF&R erred in recommending that the petitioner’s motion for

summary judgment be denied as moot.       See ECF No. 24.

Specifically, he argues that the grounds for relief brought in

his original §2254 petition were exhausted at the time he filed

it and that the respondent’s and the Magistrate Judge’s failure

to recognize that the exhaustion requirement had been satisfied

has prejudiced him.    See id.    He further argues, again, that by

failing to timely file and answer and instead filing a motion to

dismiss that addresses only the exhaustion issue, the respondent

has forfeited any merits-based arguments he may have regarding

the original § 2254 petition.      See id.

                                    8
 Case 2:20-cv-00573 Document 34 Filed 07/20/21 Page 9 of 10 PageID #: 1556



          The court again is not persuaded.         To the extent the

petitioner challenges the PF&R by arguing that the grounds for

relief brought in his original § 2254 petition have been

exhausted, the court notes that the respondent has conceded the

point and that the PF&R recommends denying the respondent’s

motion to dismiss specifically because of that concession.            It

thus appears that the petitioner does not object to – and in

fact agrees with – the Magistrate Judge’s determination that the

exhaustion requirement has been satisfied.         To the extent the

petitioner argues the PF&R is erroneous because it fails to

acknowledge that the respondent forfeited any merits-based

arguments as to the original § 2254 petition, the court

concludes that argument is meritless for the reasons expressed

earlier herein.   Accordingly, the petitioner’s objections to the

PF&R are overruled.


                            IV.   Conclusion


          For the foregoing reasons, it is ORDERED that:


     1.   the petitioner’s objections to the Magistrate Judge’s

          order granting his motion for leave to supplement the

          grounds of his § 2554 petition and the Magistrate

          Judge’s PF&R (ECF No. 24) be, and hereby they are,

          overruled;
                                    9
 Case 2:20-cv-00573 Document 34 Filed 07/20/21 Page 10 of 10 PageID #: 1557



     2.    Magistrate Judge’s order granting the petitioner’s

           motion for leave to supplement the grounds of his §

           2554 petition (ECF No. 22) be, and hereby it is,

           accepted and affirmed in its entirety;


     3.    the Magistrate Judge’s PF&R (ECF No. 21) be, and

           hereby it is, adopted and incorporated herein;


     4.    the respondent’s motion to dismiss (ECF No. 10) be,

           and hereby it, denied as moot;


     5.    the petitioner’s motion for summary judgment (ECF No.

           16) be, and hereby it is, denied as moot; and


     6.    this matter remains referred to the Magistrate Judge

           for further proceedings.


           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record, any

unrepresented parties, and the Magistrate Judge.


                                         ENTER: July 20, 2021




                                    10
